Citation Nr: 1011701	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 16, 2005 
for the grant of Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from December 1950 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans 
Law Judge during a videoconference hearing at the RO in 
November 2007; a transcript of that hearing is of record.

In April 2008, the Board issued a decision that denied 
effective dates earlier than March 16, 2005 for a grant of 
service connection for major depressive disorder and grant of 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU); the Board's 
action remanded the issue of entitlement to earlier effective 
date for DEA to the RO for additional development.  The file 
has now been returned to the Board for further appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is shown to be totally disabled due to service-
connected disabilities effective from March 16, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to March 16, 2005 
for the award of DEA benefits are not met.  38 U.S.C.A. §§ 
503, 3501, 3510, 5110, 5113, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.157, 3.400, 3.340, 3.807(a), 21.3021 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

In an April 2008 decision, the Board found that the Veteran 
had not been provided adequate notice of the information and 
evidence needed to substantiate and complete this claim, and 
accordingly remanded the file to the RO for appropriate 
notice.  In May 2008, the RO provided the Veteran a letter 
advising him of the evidence necessary to show entitlement to 
an earlier effective date for DEA, and of the respective 
responsibilities of VA and the claimant in obtaining such 
evidence.  The Board finds the RO's action has substantially 
complied with the requirements of the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

While this letter was furnished after the appealed decision, 
VA may cure the timing defect through compliance via proper 
remedial measures, such as the issuance of compliant VCAA 
notice followed by readjudication of the claim.  The 
readjudication may come in the form of the issuance of a 
supplemental statement of the case (SSOC) following the 
issuance of the VCAA notice.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  In this case, after providing the 
Veteran with the VCAA notice cited above, the RO 
readjudicated the case in October 2009 as reflected in the 
SSOC.    

Moreover, in terms of VA's duty to assist the claimant with 
the development of evidence pertinent to the appeal, there is 
no indication of record of any evidence for which VA has not 
taken appropriate steps to obtain.  The Veteran was afforded 
a hearing before the Board, at which he presented oral 
argument and was represented by an attorney.  Given that this 
case addresses the effective date for educational benefits 
and does not concern any medical questions, the provisions of 
38 C.F.R. § 3.159(c) concerning medical evidence are not 
applicable here.

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  The Board will accordingly consider 
the merits of the claim.

II.  Applicable Laws and Regulations

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or spouse of a veteran will have basic 
eligibility if the veteran was discharged from service under 
conditions other than dishonorable and has a permanent total 
service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807, 21.3021.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; total disability may or may 
not be permanent.  38 C.F.R. § 3.340(a).  Permanence of 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  The term "total 
disability permanent in nature" for the purpose of DEA 
benefits means any disability rated total for the purposes of 
disability compensation which is based on an impairment 
reasonably certain to continue throughout the life of the 
disabled person.  38 U.S.C.A. § 3501(a)(7).

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Effective dates relating to awards under 38 U.S.C.A. Chapters 
30, 31, 32, 35, or 106 shall, to the extent feasible, 
correspond to effective dates relating to awards of 
disability compensation, unless certain exceptions are met.  
38 U.S.C.A. § 5113(a).

When determining the effective date of an award under Chapter 
35 from an eligible person based on an original claim, VA may 
consider the individual's application as having been filed on 
the eligibility date of the individual, if the eligibility 
date is more than one year before the initial rating 
decision; see 38 U.S.C.A. § 5.113(b)(1).  The term 
"eligibility date" means the date on which an individual 
became an eligible person; see 38 U.S.C.A. § 5.113(b)(3)(A).  
The term "eligible person" has the meaning given that term 
by reason of either the service-connected death or the 
service-connected total disability permanent in nature of the 
veteran from whom such eligibility is derived; see 
38 U.S.C.A. § 5.113(b)(3)(B).  The term "initial rating 
decision" means with respect to an eligible person a 
decision made by VA that establishes the existence of such 
veteran's service-connected total disability; see 38 U.S.C.A. 
§ 5.113(b)(3)(C).     

III.  Analysis

The file does not contain a specific claim for DEA benefits, 
formal or informal.  The Veteran submitted a claim for a TDIU 
on March 16, 2005; the rating decision on appeal granted 
entitlement to a TDIU and sua sponte granted entitlement to 
DEA, both effective from March 16, 2005.

In an April 2008 decision, the Board held that the Veteran 
was not entitled to an effective date earlier than March 16, 
2005 for grant of a TDIU.  Accordingly, the Veteran's 
dependents did not become "eligible persons" prior to that 
date.  38 U.S.C.A. § 5113.

The Veteran's eligibility date of March 16, 2005 is less than 
one year prior to issuance of the initial rating in April 
2005, so there is no reason to consider whether the Veteran 
may have constructively submitted an earlier claim for DEA 
under 38 C.F.R. § 5.113(b).  Further, even if arguendo he had 
submitted an earlier claim, the benefit would not be 
effective until receipt of a valid claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (emphasis added).  

Because the Veteran was not totally disabled due to service-
connected disabilities prior to March 16, 2005, there is no 
legal basis on which he can be granted an earlier effective 
date for DEA.

Although the Veteran asserts that he is entitled to an 
earlier effective date for DEA, the regulatory criteria and 
legal precedent governing eligibility for the receipt of such 
benefits are clear and specific, and the Board is bound by 
these criteria.  38 U.S.C.A. §§ 503, 7104.  The Veteran did 
not meet the criteria for entitlement to basic eligibility 
for DEA benefits prior to March 16, 2005, because he did not 
have a TDIU or a service-connected disability rated as total 
prior that date.

Based on the evidence and analysis above the Board finds the 
criteria for an effective date prior to March 16, 2005 for 
the award of DEA benefits are not met.  Accordingly, the 
claim must be denied.


ORDER

An effective date earlier than March 16, 2005 for the award 
of DEA benefits is denied.



____________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


